Name: Commission Regulation (EEC) No 3187/92 of 30 October 1992 suspending advance fixing of export refunds on certain dairy products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 317/74 Official Journal of the European Communities 31 . 10. 92 COMMISSION REGULATION (EEC) No 3187/92 of 30 October 1992 suspending advance fixing of export refunds on certain dairy products exported in the form of goods not covered by Annex II to the Treaty of advance fixing certificates ; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 338 1 /90 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 5 (3) of Regulation (EEC) No 3035/80 makes provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas the situation on the market of the butter and the butteroil makes it necessary to adapt the period of validity HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of refund for butter with a fat content by weight of 82 % (PG 6) ; exported in the form of goods listed in Annex to Regulation (EEC) No 804/68 is suspended. Article 2 This Regulation shall enter into force on 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1992. For the Commission Martin BANGEMANN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 13 . O OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 323, 29. 11 . 1980, p . 27. (4) OJ No L 327, 20. 11 . 1990, p. 4.